DETAILED ACTION

The Applicant’s amendment filed on May 27, 2021 was received.  Claims 2 and 11-20 were canceled.  Claim 1 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 8, 2021.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. on claims 1-3 are withdrawn because independent claim 1 was amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al. and Nakajima et al. on claims 4-6 and 10 are withdrawn because independent claim 1 was amended.
 The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al. and Jung et al. on claims 4-6 and 10 are withdrawn because independent claim 1 was amended.
Please consider the following.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0110661).
In regards to claim 1, Lee teaches a deposition mask (100, mask assembly) comprising:
a frame (110, mask frame) (fig. 1; para. 31-33) comprising: 

a third support part  extends in a second direction/y-axis and disposed between one end of the first support part and one end of the second support part (see parts of #111 which extend along x-axis and y-axis in fig. 1), and 
a fourth support part spaced apart from the third support part, extends in the second direction/y-axis, and is disposed between the other end of the first support part and the other end of the second support part (see parts of #111 which extend along x-axis and y-axis in fig. 1); and
	an open mask (120, mask) which is coupled to the frame, the open mask comprises a first deposition area, a second deposition area, a third deposition area, a fourth deposition area and a fifth deposition area (fig. 1-4; para. 32-34), 
where the first deposition area, the third deposition area, and the fifth deposition area are arranged in the second direction/y-axis, the second deposition area and the fourth deposition area are arranged in the second direction/y-axis, and the second deposition area is disposed adjacent to the first deposition area in the first direction/x-axis and the fourth deposition area is disposed adjacent to the fifth deposition area in the first direction/x-axis (see marked up fig. 3 below),
each of the first deposition area, the third deposition area and the fifth deposition area have a first width greater than a reference width in the first direction/x-axis and a second width less than the first width in the second direction/y-axis (see marked up fig. 3 below),


    PNG
    media_image1.png
    724
    738
    media_image1.png
    Greyscale

Lee does not explicitly teach a diagonal length of the first deposition area is greater than a diagonal length of the second deposition area.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recognize that Lee teaches the diagonal length of the first deposition area is greater than a diagonal length of the second deposition area based on the difference in areas and the provided figure.
In regards to claim 3, Lee teaches the mask sheet further comprises:
a first extension part (see supporters 123/124) extends in the second direction/y-axis and connects the first support part and the second support part, the first extension part being spaced the first width apart from the third support part (marked up fig. 3 above; para. 35-36); and
a second extension part (see supporters 123/124) extends in the first direction/x-axis and connects the third support part and the first extension part, the second extension part being spaced the second width apart from the first support part  (marked up fig. 3 above; para. 35-36).

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 3 above, and further in view of Nakajima (US 2019/0352764).
In regards to claims 4-6 and 10, Lee has been discussed above, but does not explicitly teach the first extension part has a first thickness, and the second extension part has a second thickness, and wherein the first thickness is greater than the second thickness, the first extension part comprises a recess part coupled to the second extension part.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the support sheet and cover sheet of Nakajima onto the first and second extension parts of Lee because Nakajima teaches it will suppress bending of the divided mask (para. 64). 
Lee and Nakajima do not explicitly teach the support sheet (first extension part) has a triangular shape or trapezoidal shape in a cross-sectional view.
However, the particular shape of the support sheet is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed antenna is significant (MPEP2144.04-IV-B).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 3 above, and further in view of Jung (US 2014/0251210).
In regards to claims 7-9, Lee has been discussed above, but does not explicitly teach a first masking part coupled to the first support part and the third support part and disposed corresponding to the first deposition area; a second masking part coupled to the first support part, the fourth support part, and the first masking part and disposed corresponding to the second deposition area; and a third masking part coupled to the third support part, the first masking part, and the second masking part and disposed corresponding to the third deposition area, thicknesses of the first to third masking parts are the same, a first masking part coupled to the first support 
However, Jung teaches a plurality of unit masks (120, first, second third masking parts) which are individual positioned in an opening (111)/receiver (211) of a frame member (210), where each of the units mask correspond to a deposition area and where the units mask are supported along a bottom/backing.  Jung teaches the plurality of unit mask have the same thickness (fig. 1-2; para. 28-29, 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of unit masks of Jung onto the openings defining depositions areas of Lee because Jung teaches it will prevent sagging (para. 8).

Response to Arguments
Applicant’s arguments, see response filed May 27, 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2008/0118743) have been 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717